DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, 8 and 15, Applicant recite the claim "wherein the point-in-time copy operations avoid using information on the data set or file structure that is included in a media on which the data set is stored". Claim is rejected for being indefinite because the claim is unclear. The context/location of the storage is vague. It is no clear where the data set is stored, (at production or backup systems). Further clarification is required. 

Claims that depends on claim 1, 8 or 15 are rejected based on dependency.  



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al., U.S. Patent No: US 9535800 B1 (Hereinafter “Natanzon”) in view of LeCrone et al., U.S. Patent No: US 9927980 B1 (Hereinafter “LeCrone”).

Regarding claim 1, Natanzon discloses A method, comprising: communicating, from a host system (fig.1 item 100), to a production system (fig.1 item 114) that performs point-in-time copy operations (Col 4, 41-67 fig.1 item 110, wherein point-in-time backups are generated) to a backup system (fig.1 item 110) to generate a logical corruption protection (LCP) copy of a production copy that comprises a data set (see col.5 line [14-31], wherein If the corruption is a logical corruption at an older point-in-time, the deduplicated storage may contain data from before the logical corruption occurred. The recovery request communicated to deduplicated storage 110 may include metadata for LU 106, such as the latest changes applied to LU 106 that may not have been applied to the deduplication storage. This LU metadata may be compared to backup metadata, such as metadata stored in a journal file or other data object, to identify differences between LU 106 and the specified point-in-time data on deduplicated storage 110. Once the differences are identified, they may be exposed on deduplicated storage 110 as LU backup file 120  ), wherein the point-in-time copy operations perform copying at a media level in which physical tracks are copied from the production system to the backup system (see Col 1, lines 61-67 and col 5, 41-67, wherein point-in-time copy of the production data is generated and see col.5 line [14-31] and fig.1, wherein LU backup file 120 corresponds to the copying media level from the production system (fig.1 item 114) to the backup system (fig.1 item 110)).; and 
in response to a detection of a logical corruption in the data set, recovering, by a recovery application executing in the host system, the data set from the LCP copy (see col.5 line [32-39] and fig.1, wherein after the LU backup file is exposed, a recovery process may begin to restore corrupt data in LU 106 from LU backup file 120).
wherein the point-in-time copy operations avoid using information on the data set or file structure that is included in a media on which the data set is stored.
wherein the point-in-time copy operations avoid using information on the data set or file structure that is included in a media on which the data set is stored (considering the applicant specification paragraph [0051], see LeCrone col.12 line [8-14], wherein The incremental approach of the system described herein provides a convenient way to roll back to prior point-in-time versions to investigate data damage due to processing errors or other forms of corruption).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Natanzon to wherein the point-in-time copy operations avoid using information on the data set or file structure that is included in a media on which the data set is stored, as taught by LeCrone, because the system would efficiently facilitate the creating, managing, operating and monitoring of data backup and recovery elements for continuous data protection (LeCrone; col.2  line [52-56]).
 

Regarding claim 2, the combination of Natanzon and LeCrone further disclose wherein the recovering of the data set from the LCP copy further comprises: 
transmitting a query to a catalog, to determine a set of logical devices in the production system in which the data set resides (LeCrone, see col.19 line [57-60] , processing may examine and analyze the snapshots of the set of logical source ; 
identifying physical devices associated with the LCP copy from which the recovering of the data set is to be performed (Natanzon, see col.5 line [32-39] and fig.1, wherein after the LU backup file is exposed, a recovery process may begin to restore corrupt data in LU 106 from LU backup file 120. Note, the storage 110 is corresponds for example physical devices which can be used to perform the recovery); 
identifying for the set of logical devices in the production system, a set of physical tracks in which the data set resides (see LeCrone col.12 line [8-14], wherein The incremental approach of the system described herein provides a convenient way to roll back to prior point-in-time versions to investigate data damage due to processing errors or other forms of corruption. Note, the incremental backup corresponds to a set of physical tracks); and 
performing for the set of logical devices in the production system, a physical track copying of associated physical tracks corresponding to the data set from the LCP copy to the production copy (see LeCrone col.12 line [8-14], wherein The incremental approach of the system described herein provides a convenient way to roll back to prior point-in-time versions to investigate data damage due to processing errors or other forms of corruption. Note, the incremental backup corresponds to a set of physical tracks).

 the method further comprising: 
receiving, by the recovery application, a request from a host application to recover the data set; transmitting, by the recovery application, a plurality of recovery points for the data set determined via communication with a LCP management application (Natanzon, see col.4 line [54-67] As IOs are communicated to primary storage 102, they may be intercepted by splitter 112 and communicated to deduplicated storage 110 via data protection appliance 114. At the same time, splitter 112 may communicate the IOs to storage 108 for processing. In an embodiment, communications between splitter 112, data protection appliance 114, and deduplicated storage 110 occur over communication channels 116 and 118, which may be network connections. IOs received at deduplicated storage 110 may be journaled and/or synthesized into backup files, thereby permitting point-in-time backups for point-in-time recovery); and 
receiving, by the recovery application, an indication from the host application of a recovery point of the plurality of recovery points to which the data set is to be recovered (Natanzon, col.5 line [6-13], wherein host 100 or a separate system may send a command to primary storage 102 to recover LU 106. This may be as a result of host 100 observing that LU 106 is logically corrupt).

Regarding claim 5, the combination of Natanzon and LeCrone further disclose wherein the data set is recovered in response to determining that the data set exists in the production system in a corrupted form, and the data set has not moved since a recovery point (Natanzon, col.5 line [6-13], wherein host 100 or a separate system may send a command to primary storage 102 to recover LU 106. This may be as a result of host 100 observing that LU 106 is logically corrupt).

Regarding claim 6, the combination of Natanzon and LeCrone further disclose wherein a catalog stores information on which set of logical devices in the production system includes the data set (Natanzon, col.5 line [25-31], wherein such as metadata stored in a journal file or other data object, to identify differences between LU 106 and the specified point-in-time data on deduplicated storage 110. Wherein in metadata corresponds the information on which set of logical devices), and wherein the LCP copy is used to recover from the logical corruption of the data set caused by at least one of malicious encryption of the data set and alteration of data in the data set (LeCrone, wherein investigate data damage due to processing errors or other forms of corruption).

Regarding claim 7, the combination of Natanzon and LeCrone further disclose wherein copying of entire volumes are avoided while recovering the data set from the LCP copy (see LeCrone col.12 line [8-14], wherein The incremental approach of the system described herein provides a convenient way to roll back to prior point-in-time versions to investigate data damage due to processing errors or other forms of corruption. Note, the incremental backup consider to be partial data not entire volumes).

Claims 8-9, 11-14 are rejected under the same rationale as claims 1-2, 4-7.
Claims 15-16, and 18-20 are rejected under the same rationale as claims 1-2, 4-6.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of LeCrone and further in view of Blitzer et al., U.S. Patent No: US 8151069 B1 (Hereinafter “Blitzer”).

Regarding claim 3, the combination of Natanzon and LeCrone fail to explicitly disclose quiescing the data set and the LCP copy prior to the transmitting of the query; and releasing the quiescing of the data set and the LCP copies subsequent to performing of physical track copying.
Blitzer discloses quiescing the data set and the LCP copy prior to the transmitting of the query; and releasing the quiescing of the data set and the LCP copies subsequent to performing of physical track copying (in light of the applicant’s specification, paragraph [0019], see col.8 [25-55] and fig.7 , wherein control transfers from the step 208 to a step 212 where the section/track of the logical device 102 is locked to prevent other processes/devices from accessing the section/track. And the step 216 is a step 218 where the section/track of the logical device 102 is unlocked. Following the step 218 is a step 222 where the iteration pointer is incremented to point to the next section/track. Following the step 222, control transfers back to the step 206 for another iteration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Natanzon and LeCrone to Blitzer, because the system would provide protection for physical data corruption Sooner while avoiding memory inefficiencies that may be associated with copying only data from the logical device 102 (Blitzer; col.9  line [17-25]).


Claims 10 and 17 are rejected under the same rationale as claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165